Title: To George Washington from Comte de Malartic, 13 November 1795
From: Malartic, Louis-Hippolyte-Joseph, comte de
To: Washington, George


          
            Porte Nord-ouest, Isle de France le 22 Brumaire l’an 4 dela Rép[ubliqu]e F[rançais]e, une et indivisible.(13 8bre 1795. ⟨Vx⟩ Stile)[13 Nov. 1795]
            Monsieur,
          
          J’ose espérer que Vous permettrez à quelqu’un qui est arrivé en Canada l’année qui Vous a couvert de gloire par la retraite que vous Fites Faire à l’armée du général Bradoc, et qui n’a cessé de vous admirer depuis cette époque, de Vous prier de lui rendre un service.
          Un de mes neveux est arrivé à Philadelphie en 1789 pour aller s’établir sur les bords du Scioto, ayant servi quatre ans dans le Régiment des gardes Françaises, n’ayant à cette époque que Vingt quatre ans et aimant le service; il a cherché à être utile à sa nouvelle patrie, a été aide de camp du général Sainclair et a reçu plusieurs blessures à l’affaire que ce général a eue avec les sauvages: Mon neveu m’écrivit quelques jours après cette affaire, je n’ai eu aucune de ses nouvelles depuis; je le croyais de retour en France, mais j’ai appris par le dernier aviso qui nous est arrivé, qu’il n’y est pas encore. Votre excellence m’obligera infiniment si elle peut m’en donner des nouvelles.
          Vos provinces rendent à cette Colonie des services que la France ne doit jamais oublier par les secours qu’elles nous procurent. Je prie Votre Excellence de ne pas douter des sentimens

de vénération et de respect avec lesquels j’ai l’honneur d’être Monsieur Votre tres humble et très Obeissant Serviteur
          
            MalarticGénéral en chef et Gouverneur général des Isles des France et de la Réunion
          
        